DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
	The arguments, related to the amended part of claim 1, are addressed in the rejection below.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESSING APPARATUS FOR DETECTING DEFECTS INSIDE ELECTRONIC COMPONENT INCLUDING ILLUMINATION PORTION AND IMAGING PORTION

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	The claim teaches the limitation “wherein the first imaging portion is configured to simultaneously capture the first internal corner, the second inner surface and the third inner surface.”  It is unclear where said limitation is disclosed in the specification as-originally filed.  The specification does not teach simultaneously capturing pictures of 90a, 82a and 82b shown in fig. 4.  Although the images in figs. 7A-7B shows image including the portions 90a, 82a and 82b; however, it does not mean that said portions are captured simultaneously.

Allowable Subject Matter
6.	Claim 6 is allowed.
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marivoet et al. (US 2016/0313257) in view of Wendel (US 2020/0158661).
As per claim 1, Marivoet discloses a processing apparatus for an electronic component, the processing apparatus comprising: 
a first illumination portion (fig. 7; paragraph 0082, the light source 18) configured to irradiate a second inner surface and a third inner surface of the electronic component with a first irradiation light (figs. 6-7; paragraphs 0082-0083, The IR light 13 is sent from the light source 18 to the top face 4 of the semiconductor device 2 and into the semiconductor device 2 under an angle .alpha.. The IR-light 13 propagates through the semiconductor device 2 and is focused on one of the side faces 3.sub.1, 3.sub.2, 3.sub.3 or 3.sub.4 of the semiconductor device 2, respectively…one can move the focus of the IR-light 13 inside the semiconductor device 2, so that one can resolve interior defects 9 further away from the side faces 3.sub.1, 3.sub.2, 3.sub.3 or 3.sub.4 of the semiconductor device 2. Accordingly, one can even scan through the complete semiconductor device 2, which means that the entire interior surface of the semiconductor device is irradiated by the IR-light 13, including the inside of the side surface 3.sub.4, interpreted as a third inner surface and the inside of the bottom face 5, interpreted as a second inner surface) via a first outer surface of the electronic component (paragraph 0082, The IR light 13 is sent from the light source 18 to the top face 4 of the semiconductor device 2 and into the sent from the light source 18 to the top face 4 of the semiconductor device 2 and into the semiconductor device 2 under an angle .alpha.), and the electric component including the first outer surface (i.e. outside of top face 4, see figs. 6-7), a second outer surface on an reverse side of the first outer surface (i.e. outside of bottom face 5 opposite to top face 4, see figs. 2, 4 and 7), a third outer surface connected to the first outer surface and the second outer surface (i.e. outside of side surface 3.sub.4 connected to top face 4 and bottom face 5, see figs. 2, 4 and 7), the second inner surface on an opposite side of the second outer surface (i.e. the inside of the bottom face 5 is opposite to the outside of the bottom face 5, see figs. 2 and 4), the third inner surface on an opposite side of the third outer surface (i.e. the inside of the side face 3.sub.4 is opposite to the outside of the side face 3.sub.4, see figs. 2, 4 and 7), and a first internal corner portion formed by the second inner surface and the third inner surface (fig. 7, the corner where the defect 9 exists, interpreted as a first internal corner, which formed by the inside of the bottom face 5 and the inside of the side face 3.sub.4); and 
a first imaging portion (fig. 7, camera 6) configured to capture an image of the first internal corner portion (as shown in fig. 7, image of the defect 9 located on the first corner is taken) based on the first irradiation light emitted from the first outer surface (fig. 7, diffuse IR-light 33 is emitted from the top face 4) after being reflected on the second inner surface and the third inner surface (fig. 7; paragraph 0082-0083), 

 In the same field of endeavor, Wendel discloses wherein the first imaging portion is configured to simultaneously capture the first internal corner, the second inner surface and the third inner surface (paragraph 0011, the inspection system comprises a camera configured and adapted to capture an image of a simultaneous view of at least the first one and the second one of the plurality of surfaces of the container).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the system of Marivoet in view of Wendel, by simultaneously capturing pictures of multiple surfaces of a container, which leads to a faster and more effective inspection of a container body 20 compared to previous solutions (Wendel; paragraph 0042).
As per claim 2, Marivoet discloses wherein the first internal corner portion includes an inspection target region extending along an intersection line between the second inner surface and the third inner surface (as shown in figs. 2 and 9, the intersection between the interior of side face 3.sub.4 and the interior of the bottom surface 4); however, the embodiment in fig. 7 of Marivoet does not explicitly disclose wherein the first imaging portion has a field of view capable of capturing an image of an entire region of the inspection target region in a state of being positioned on a fixed position.
In different embodiment, Marivoet discloses wherein the first imaging portion has a field of view capable of capturing an image of an entire region of the inspection target region in a state of being positioned on a fixed position (paragraph 0021, at least one line sensor of a camera for imaging a line of light of the least one face of the work piece; move the stage, which holds the work piece, such that the at least one face of the work piece is imaged completely by the line sensor of the camera and is in the focus of the camera during the movement of the stage; in addition, the teaching in fig. 7 discloses that one can even scan through the complete semiconductor device 2, which includes the intersection between the interior of side face 3.sub.4 and the interior of the bottom surface 5, see paragraph 0083).    
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify fig. 7 of Marivoet by having a line sensor that images the entire inspection region, such as the intersection between the interior of side face 3.sub.4 and the interior of the bottom surface 5 shown in fig. 7, in order to generate high resolution images which would be impossible to generate by an area scan camera (paragraph 0051).
As per claim 3, Marivoet discloses a holding portion configured to hold the electronic component (i.e. a X, Y, Theta-stage),
wherein a transmittance of the first irradiation light to an inside of the electronic component in a case where the first outer surface is irradiated with the first irradiation light is higher than a transmittance of the first irradiation light to the inside of the electronic component in a case where the second outer surface is irradiated with the first irradiation light (implicitly taught since the IR-light 13 passes the outer of the top face 4 to the inside 
wherein the holding portion is configured to hold the electronic component on the first inspection position such that the first outer surface faces the first illumination portion and the first imaging portion (see figs. 7 and 9).

10.	Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marivoet et al. (US 2016/0313257) in view of Wendel (US 2020/0158661) in further view of Wallack et al. (US 2018/0374239) hereinafter “Wallack”.
  As per claim 4, Marivoet and Wendel discloses the processing apparatus according to claim 3, further comprising…the electronic component further including a fourth outer surface connected to the first outer surface and the second outer surface (i.e. outside of side surface 3.sub.1 connected to top face 4 and bottom face 5, see figs. 2, 4 and 7 of Marivoet), and the fourth inner surface being on an opposite side of the fourth outer surface (i.e. the interior of the side face 3.sub.1 is opposite to the outside of the side face 3.sub.1, see figs. 2 and 4 of Marivoet); 
However, Marivoet or Wendel do not explicitly disclose a conveyance portion configured to convey the electronic component by moving the holding portion between the first inspection position and a second inspection position which is different from the first inspection position; a second illumination portion configured to irradiate the second inner surface and a fourth inner surface with a second irradiation light via the first outer surface in a state where the electronic component is disposed on a second inspection position, the second irradiation light being capable of passing through at least a part of the electronic component; and a second imaging portion configured to capture an image of a second internal corner portion formed by the second inner surface and the fourth inner surface, based on the second irradiation light emitted from the first outer surface after being reflected on the second inner surface and the fourth inner surface.
In an analogous art, Wallack discloses a conveyance portion configured to convey the electronic component by moving the holding portion between the first inspection position and a second inspection position which is different from the first inspection position (fig. 1; paragraph 0052, The 3D sensors 110, 112, 114 and 116 in this exemplary arrangement are implemented as so-called laser profilers or laser displacement sensors that rely upon relative motion (arrow My) generated by a motion conveyance that acts along the y-axis direction between the sensor and the object 120 under inspection to provide a range image (also termed herein a "3D image") of the object 120; see also figs. 2-3); a second illumination portion (fig. 2 depicts that two systems 110 and 112 are used to inspect the object 210, wherein each system contain an illumination source) configured to irradiate the second inner surface and a fourth inner surface with a second irradiation light (since Wallack uses different systems to inspect an object 210 from different point of views; therefore, by using an extra camera and an illumination source to the ones in fig. 7 of Marivoet, the interior of the side surface 3.sub.1, interpreted as a fourth inner surface and the interior of the bottom face 5, interpreted as a second inner surface will be irradiated by an illumination source of a second system, as taught by Wallack) via the first outer surface (taught by Marivoet in paragraph 0082, The IR light 13 is sent from the light source 18 to the top face 4 of the semiconductor device 2 and into the semiconductor sent from the light source 18 to the top face 4 of the semiconductor device 2 and into the semiconductor device 2 under an angle .alpha.); and a second imaging portion configured to capture an image of a second internal corner  portion formed by the second inner surface and the fourth inner surface (since Wallack uses two systems to inspect an object 210; therefore, by using an additional camera and an illumination source to the ones in fig. 7 of Marivoet, an image of the corner formed by the interior of the bottom face 5 and the interior of the side face 3.sub.1, interpreted as a second internal corner, will be also captured because Marivoet teaches in paragraph 0083 that one can even scan through the complete semiconductor device 2, which means that all the internal corners of the semiconductor device 2 will be scanned), based on the second irradiation light emitted from the first outer surface (diffuse IR-light of the additional camera and illumination source to the camera and illumination source of fig. 7 of Marivoet, as taught by Wallack in fig. 3,  is emitted from the top face 4 as shown in fig. 7 or Marivoet) after being reflected on the second inner surface and the fourth inner surface (the diffuse IR-light of the  additional camera and illumination source will be reflected by the interior of the bottom face 5 and the interior of the side face 3.sub.1 similar to the IR-light 33 reflected by the interior of the side face 3.sub.4; see also paragraph 0082-0083 of Marivoet).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify fig. 7 of Marivoet by having a second camera and illumination source opposite to the ones in fig. 7, as taught by Wallack in fig. 3, in order to eliminate object front-to-back occlusion (Wallack; paragraph 0015 and 0061).
As per claim 8, arguments analogous to those applied for claims 1 and 3-4 are applicable for claim 8; in addition, Marivoet discloses wherein the third inner surface and the fourth inner surface are perpendicular to each other (the inside of the side surface 3.sub.4, interpreted as a third inner surface, and the interior of the side face 3.sub.1, interpreted as the fourth inner surface, are perpendicular to each other as shown in figs. 4 and 6).

11.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marivoet et al. (US 2016/0313257) in view of Wendel (US 2020/0158661) in further view of Polidor et al. (US 2008/0174691) hereinafter “Polidor”.
As per claim 7, Marivoet and Wendel discloses the processing apparatus according to claim 1; however, Marivoet or Wendel do not explicitly disclose wherein the first illumination portion and the first imaging portion are disposed on an extension line of the first irradiation light, and wherein the first illumination portion is configured to not block the first irradiation light towards the first imaging portion.
In an analogous art, Polidor discloses wherein the first illumination portion and the first imaging portion are disposed on an extension line of the first irradiation light, and wherein the first illumination portion is configured to not block the first irradiation light towards the first imaging portion (paragraphs 0023-0024, While a coaxial illuminator arranged as described is presently preferred, other types of illuminators may be employed, either alone or in combination with one another. For example, a diffuse illuminator in the form of a ring light 13, either surrounding the object being viewed or 
   Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify fig. 7 of Marivoet by having a ring-shaped light mounted on the camera platform and surrounding the objective lens, as taught by Polidor.  It is just a matter of design choice for the inventor to choose the type of light from other known types used by inspection systems, for the intended purpose of the invention.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/